Title: To Thomas Jefferson from Nathanael Greene, 20 November 1780
From: Greene, Nathanael
To: Jefferson, Thomas



Sir
Richmond Nov. 20. 1780.

My Appointment to the Command of the Southern Army, with Powers to call upon the southern States for Supplies and Support, Your Excellency is already Acquainted with.
The Present state of the southern department and the future Operations that must Necessarily be carried on in that Quarter induces me to lay before You the Inclosed Requisitions for men and Supplies of different kinds.
Uninformed as I am at this time of many things necessary to explain the extent of our wants, I have Confin’d myself in this Application to some principal Articles which will be Requisite under all Circumstances, but as the Scene of Operations may change and as the Emergencies of War are Numerous and Various from which New and Pressing demands may arise, I hope the Legislature will vest You with full and Ample power to Comply with such as they happen. Without this I foresee the Most fatal consequence may attend the Army for want of timely support. It will be my province to Inform You from time to time of the Men and Supplies Necessary to the Operations, and to Conduct the force and direct the men when they are sent to the field. But the Levying of One and Collecting the Other must depend upon Yourselves and on Your exertions hang the Independence of the Southern States. It is perfectly Consistent with sound policy in our Countries to carry on a War rather Abroad than at home as well in Matters of Expence and from Principles of Humanity to the Inhabitants, but this Policy is renderd doubly Necessary to Virginia from the ease with which the Enemy can penetrate the Country and the Numerous Blacks and Other valuable Property which must Eventually fall in to their Hands in Consequence of it. It is pretty evident that it was the Enemys original plan of Operations to penetrate through North Carolina and possess themselves of all the lower Country of Virginia and Notwithstanding they may have a temporary Interruption to their present plan, I make no doubt they will prosecute their design as soon as the prevailing Obstacles are removed unless they are convinced by the exertions of the Southern States that the Thing has become Impossible. Nor will they relinquish the Project from the feeble Opposition which can be given by the present force that may be Opposed to them.
It Affords me great Satisfaction to see the Enterprize and Spirit with which the Militia have turn’d out lately in all Quarters to  Oppose the Enemy; and this Great Bulwark of Civil Liberty promises Security and Independence to this Country, if they are not depended upon as a principal but employed as an Auxilliary but if you depend upon them as a principal the very nature of the War must become so ruinous to the Country that tho numbers for a time may give security yet the difficulty of keeping this order of Men long in the field and the Accumulated expences attending it must soon put it out of your Power to make further Opposition and the Enemy will have only to delay their Operations for a few months to give Success to their measures. It must be the extreme of folly to hazard our liberties upon such a precarious tenure when we have it so much in our power to fix them upon a more solid basis.
I hope therefore the most steady and Effectual measures will be taken to fill up the Army agreable to the new Arrangement and I have only to remark that the reduction of the Regiments renders it absolutely necessary that those remaining be compleated to their full establishment. It is not only necessary to furnish the numbers required but that the men be of a proper Size perfect in their Limbs of a good sound constitution and not exceeding fifty five Years of Age.
I could wish a Law relative to this matter might be made with proper directions to the County Lieutenants not to receive any recruits unless they are agreable to the foregoing description as the Continental Officers Stationed at the different places of Rendezvous will be instructed to this purpose.
Officers are the very Soul of an Army and you may as well attempt to animate a Dead Body into action as to expect to employ an Army to advantage when the Officers are not perfectly easy in their Circumstances and happy in the service.
I am sorry to find that great dissatisfactions prevail among your Officers. I am not fully informed of the several grievances but would beg leave to recommend an enquiry and that immediate and reasonable satisfaction [be given]1 to their Just demands.
The late distressing accounts from the southern Army, claim the immediate attention of Government, both with respect to provision and Clothing. It is impossible for men to continue long in the Field, unless they are well furnish’d with both those articles. And to expose them to the want of either will soon transfer them from the Field to the Hospital or lay them under the Necessity of deserting; in either case government is burthen’d with the expence of raising men without the benefit of their services. Clothing is more important to an Army than at first View may be imagined; and to  send troops into the Field without it, is devoting them to certain Distruction.
The Business of Transportation is accompanied with so many Difficulties, that I think great pains should be taken to fix upon some place for Feeding the Army with Live Stock, and I can think of none, unless it is puting up a Large number of Cattle to Stall feed which may be drove to the Army from time to time as the Service may require. I wish that some person might be commissioned from this State to consert with North Carolina the most proper measures for carrying such a plan into execution.
There [is] a variety of Stores, of different Kinds, coming from the Northward; which I am afraid from the present deranged State of the Qr. Masters department, will meet with great difficulty in geting on. I must therefore earnestly recommend that the most Speedy and effectual Support be given to the Officer at the head of this Business; and that he without loss of Time make the proper arangement for forwarding the Supplies as they arrive.
I have this moment received Letters from Genl. Washington and from Mr. Mathews Chairman of a Committee of Congress, appointed to correspond with the Commanding Officer of the Southern Department, which mention the Enemys preparations for making another Detachment to the Southward.
The Distress and Sufferings of the Inhabitants of North and So. Carolina deserve the most speedy support to keep alive that Spirit of Enterprize which has prevail’d among them lately, So much to their Honor. And it is much easier to oppose the Enemy in those States while the tide of Sentiment is in our favour, than it will be to secure Virginia after they are over run: a misfortune which may prove fatal to the Hapiness and Independence of America.
I propose to sett out in the morning for Hilsborough, but shall leave Major Genl. Baron Steuben to command in this State for the present, and to put things in the most proper train for forwarding the Reinforcements of Men, and supplies of every Kind to the Southern Army. He will advise with your Excellency.
I have the Honor to be with great Respect Your Excellency’s most Obed Huml Ser[vant,]

Nathl Greene

